PER CURIAM.
Vincent Rigsby appeals, under a single notice of appeal, the trial court’s summary denial, in separate orders, of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, and his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We have carefully considered both motions and find no reversible error in either of the trial court’s orders denying relief. We accordingly affirm as to both.
Affirmed.
CAMPBELL, A.C.J., and PARKER and CASANUEVA, JJ., Concur.